FILED
                             NOT FOR PUBLICATION                            DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10113

               Plaintiff - Appellee,             D.C. No. 2:03-CR-01298-FRZ

   v.
                                                 MEMORANDUM *
 JOSE LUIS ESTRADA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Frank R. Zapata, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jose Luis Estrada appeals from his 21-month sentence imposed following

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Estrada contends that his sentence is unreasonable because, among other

things, the district court failed to adequately consider the fact that his original

sentence may have been based on a miscalculated Guidelines range. This

contention is belied by the record. See United States v. Carty, 520 F.3d 984, 992-

93 (9th Cir. 2008) (en banc); United States v. Gerace, 997 F.2d 1293, 1295 (9th

Cir. 1993) (“An appeal challenging a probation revocation proceeding is not the

proper avenue through which to attack the validity of the original sentence”).

       Estrada also argues that the court failed to adequately explain why it was

ordering the 21-month sentence imposed upon revocation to run subsequent to

another federal sentence. The record reflects that the district court did not err in

this regard. See United States v. Fifield, 432 F.3d 1056, 1066 (9th Cir. 2005).

       To the extent that Estrada challenges the substantive reasonableness of his

sentence, the sentence is not substantively unreasonable, under the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51-52 (2007).

       AFFIRMED.




DAT/Research                                2                                     09-10113